         Case 1:20-cr-00357-ELR-RDC Document 3 Filed 09/15/20 Page 1 of 1

ORIGINAL
                                                                       U.S.D.G. - Atlanta

                                                                         SEP 152020
                   IN THE UNITED STATES DISTRICT COURE~ ~f. JAMç~~TEN.     CLe
                                                                ‘~_x..— re~ruLerk
                                                                          ,


                  FOR THE NORTHERN DISTRICT OF GEORGIA                    I
                            ATLANTA DIVISION


      UNITED STATES OF AMERICA                   Criminal Action No.
                                                     1 20-CR-357
      NICHOLAS JOSEPH TINDALL                      UNDER SEAL



                                         Order

      Having read and considered the government’s Motion to Seal Indictment and

   application and for good cause shown,
      It is hereby ORDERED that the Indictment and application be sealed.
     SO ORDERED this            day of      .,          2020.




                                           /
                                         j• i KIF’ffl   III
                                                         ‘


                                            TED STATES MAGISTRATE JUDGE


   Presented by:
   Ryan K. Buchanan, Assistant United States Attorney
